Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed on 10/11/2022 has been entered. Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action dated on 9/22/2022.	
Claim Status
Claims 1-20 are pending.
Response to Arguments
Applicant's arguments “Applicant Arguments/Remarks Made in an Amendment" with the “Amendment/Req. Reconsideration-After Non-Final Reject” filed on 10/11/2022, have been fully considered, but are moot because the arguments do not apply to new ground of rejections, see detail below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it recites the limitations of “a source/drain doped layer is formed in the base on two sides of the gate structure”, it is not clear that how the source/drain doped layer (130 in Fig. 18) is formed on two sides of the gate structure (110). The source/drain doped layer (130 in Fig. 18) is formed near two sides of the gate structure (110), not on the two sides of the gate structure (110) in all drawings. Therefore, it is indefinite. For examination purpose, it is interpreted as “a source/drain doped layer is formed in the base, near two sides of the gate structure”.
Regarding Claims 2-12, those are rejected under 35 U.S.C. 112 (b), because of their dependency status from claim 1.
Regarding claim 13, it recites the limitations of “a source/drain doped layer located in the base on two sides of the gate structure”, it is not clear that how the source/drain doped layer (130 in Fig. 18) is located on the two sides of the gate structure (110). The source/drain doped layer (130 in Fig. 18) is formed near two sides of the gate structure (110), not on the two sides of the gate structure (110) in all drawings. Therefore, it is indefinite. For examination purpose, it is interpreted as “a source/drain doped layer, located in the base, near two sides of the gate structure”.
Regarding Claims 14-20, those are rejected under 35 U.S.C. 112 (b), because of their dependency status from claim 13.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4, 11-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsiang-Ku Shen et al., (US 2018/0138176 A1, of record, hereinafter Shen).
Regarding claim 1, Shen discloses a forming method of a semiconductor structure, comprising: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

		Shen’s Fig. 16, annotated. 
providing a base (fin as channel layer 5 in Fig. 1A/6 described in [0010]), wherein: 
a discrete gate structure (gate electrode layer 10 in Fig. 6/16) is formed on the base (fin 5), 
a spacer (sidewall spacer 30) is formed on a side wall of the gate structure (side wall of the 10), 
a source/drain doped layer (source/drain region 50. It is well-known the source/drain region is doped layer) is formed (described in [0020]) in the base (fin 5) near two sides of the gate structure (two sides of the 10), and 
a bottom dielectric layer (ILD 40 in Fig. 6) covering the source/drain doped layer (50) is formed on the two sides of the gate structure (the two sides of the 10); forming: 
a bottom source/drain plug (source/drain contact layer 80 in Fig. 8) located above and in contact with the source/drain doped layer (50), 
a source/drain cap layer (ESL 90 in Fig. 10) located on a top surface of the bottom source/drain plug (a top surface of the 80), 
a gate cap layer (ESL 70) located on a top surface of the gate structure (a top surface of the 10), and 
an etching barrier layer (vertical portion of protective layer 60 in Fig. 10/14) located between the gate cap layer (70) and the source/drain cap layer (90) and covering a top surface of the spacer (a top surface of the 30); 
forming a top dielectric layer (ILD 100 in Fig. 11) covering the gate cap layer (70), the source/drain cap layer (90), and the etching barrier layer (the vertical portion of 60); 
forming a top source/drain plug (via plug 122 in Fig. 16) that extends through the source/drain cap layer (90) and the top dielectric layer (100) to be in contact with the bottom source/drain plug (80); and 
forming a gate plug (via plug 120 in Fig. 16) that extends through the gate cap layer (70) and the top dielectric layer (100) to be in contact with the gate structure (10).  
Regarding claim 2, the forming method of a semiconductor structure according to claim 1,
wherein the step of forming the bottom source/drain plug (80), the source/drain cap layer (90), the gate cap layer (70), and the etching barrier layer (the vertical portion of 60) comprises: 
forming the etching barrier layer (the vertical portion of 60 in Fig. 14) on a side wall of the gate cap layer (a side wall of the 70) after the bottom source/drain plug (80) and the gate cap layer (70) are formed (the protective layer 60 is etched to formed contact hole 117 in Fig. 14, therefore, the protective layer 60 becomes the etching barrier layer after the source/drain contact layer 80 and the ESL 70 are formed); and 
forming the source/drain cap layer (90) covering a side wall of the etching barrier layer (a side wall of the vertical portion of 60) on the top surface of the bottom source/drain plug (the top surface of the 80).  
Regarding claim 3, the forming method of a semiconductor structure according to claim 1,
wherein the step of forming the bottom source/drain plug (80), the source/drain cap layer (90), the gate cap layer (70), and the etching barrier layer (the vertical portion of 60) comprises: 
forming the etching barrier layer (the vertical portion of 60 in Fig. 14) on a side wall of the source/drain cap layer (a side wall of the 90) after the bottom source/drain plug (80) and the source/drain cap layer (90) are formed (the protective layer 60 is etched to formed contact hole 117 in Fig. 14, therefore, the protective layer 60 becomes the etching barrier layer after the source/drain contact layer 80 and the ESL 90 are formed); and 
forming the gate cap layer (70) covering a side wall of the etching barrier layer (a side wall of the vertical portion of 60) on the top surface of the gate structure (the top surface of the 10).  
Regarding claim 4, the forming method of a semiconductor structure according to claim 1,
the base (fin 5 the vertical portion of 60 in Fig. 10/16) comprises a first device unit area (first device unit area including left half of Fig. 10/16) and a second device unit area (second device unit area including right half of Fig. 10/16); 
the gate cap layer (70) comprises a first gate cap layer (first 70 in left half of Fig. 10) located in the first device unit area and a second gate cap layer (second 70 in right half of Fig. 10) located in the second device unit area; and 
the etching barrier layer (the vertical portion of 60 in Fig. 10) comprises a first etching barrier layer (first vertical portion of 60 in left half of Fig. 10) located in the first device unit area and a second etching barrier layer (second vertical portion of 60 in right half of Fig. 10) located in the second device unit area; 
the first etching barrier layer (the first vertical portion of 60 in left half of Fig. 10) is formed on a side wall of the first gate cap layer (a side wall of the first 70 in left half of Fig. 10) and covers the top surface of the spacer (the top surface of the 30); 
a source/drain cap layer of the first device unit area (a source/drain cap layer 90 in left half of Fig. 10) covers a side wall of the first etching barrier layer (a side wall of the first vertical portion of 60 in left half of Fig. 10); 
the second etching barrier layer (the second vertical portion of 60 in right half of Fig. 10) is formed on a side wall of the source/drain cap layer (a side wall of the 90 in right half of Fig. 10) in the second device unit area and covers the top surface of the spacer (the top surface of the 30); and 
the second gate cap layer (second 70 in right half of Fig. 10) covers a side wall of the second etching barrier layer (a side wall of the second vertical portion of 60 in right half of Fig. 10).  
Regarding claim 11, the forming method of a semiconductor structure according to claim 1, wherein:
a direction parallel to the base (fin 5) and perpendicular to an extension direction of the gate structure (extension vertical direction of the 10 Fig. 16) is a lateral direction (left-right lateral direction in Fig. 16), and 
the step of forming the top source/drain plug (122) comprises: 
etching the top dielectric layer (100 in Fig. 14) and the source/drain cap layer (90) above the bottom source/drain plug (80) using the etching barrier layer (vertical portion of 60) as a lateral etching stop position to form a top source/drain contact hole (117) exposing the bottom source/drain plug (80); and 
forming the top source/drain plug (122) filled in the top source/drain contact hole (117 shown in Fig. 16).  
Regarding claim 12, the forming method of a semiconductor structure according to claim 1, wherein:
a direction parallel to the base (fin 5) and perpendicular to an extension direction of the gate structure (extension vertical direction of the 10 Fig. 16) is a lateral direction (left-right lateral direction in Fig. 16), and 
the step of forming the gate plug (120) comprises: 
etching the top dielectric layer (100 in Fig. 15) and the gate cap layer (70) above the gate structure (10) using the etching barrier layer (using horizontal portion of the protective layer 60) as a lateral etching stop position to form a gate contact hole (112) exposing the gate structure (10); and 
forming the gate plug (120) filled in the gate contact hole (112 shown in Fig. 16).  
Regarding claim 13, Shen discloses a semiconductor structure, comprising: 
a base (fin as channel layer 5 in Fig. 1A/6 described in [0010]), gate structure (gate electrode layer 10 in Fig. 10), discretely disposed on the base (fin 5);
a spacer (sidewall spacer 30) located on a side wall of the gate structure (side wall of the 10), 
a source/drain doped layer (source/drain region 50. It is well-known the source/drain region is doped layer), located in the base (fin 5), near two sides of the gate structure (two sides of the 10);
a bottom source/drain plug (source/drain contact layer 80 in Fig. 10) located above the source/drain doped layer (50), wherein a bottom of the bottom source/drain plug (bottom of the 80) is in contact with the source/drain doped layer (50);
a gate cap layer (ESL 70), located on a top surface of the gate structure (a top surface of the 10); 
a source/drain cap layer (ESL 90 in Fig. 10), located on a top surface of the bottom source/drain plug (a top surface of the 80); and 
an etching barrier layer (vertical portion of protective layer 60 in Fig. 10) located between the gate cap layer (70) and the source/drain cap layer (90) and covering a top surface of the spacer (a top surface of the 30); 
Regarding claim 14, Shen discloses the semiconductor structure according to claim 13,
wherein the etching barrier layer (the vertical portion 60 in Fig. 10) is located on a side wall of the gate cap layer (a side wall of the 70) and covers the top surface of the spacer (the top surface of the 30), and the source/drain cap layer (90) covers a side wall of the etching barrier layer (side wall of the vertical portion of 60).  
Regarding claim 15, Shen discloses the semiconductor structure according to claim 13,
wherein the etching barrier layer (the vertical portion 60 in Fig. 10) is located on a side wall of the source/drain cap layer (a side wall of the 90) and covers the top surface of the spacer (the top surface of the 30), and the gate cap layer (70) covers a side wall of the etching barrier layer (side wall of the vertical portion of 60).  
Regarding claim 16, Shen discloses the semiconductor structure according to claim 13, wherein:
the base (fin 5 the vertical portion of 60 in Fig. 10/16) comprises a first device unit area (first device unit area including left half of Fig. 10) and a second device unit area (second device unit area including right half of Fig.10); 
the gate cap layer (70) comprises a first gate cap layer (first 70 in left half of Fig. 10) located in the first device unit area and a second gate cap layer (second 70 in right half of Fig. 10) located in the second device unit area; and 
the etching barrier layer (the vertical portion of 60 in Fig. 10) comprises a first etching barrier layer (first vertical portion of 60 in left half of Fig. 10) located in the first device unit area and a second etching barrier layer (second vertical portion of 60 in right half of Fig. 10) located in the second device unit area; 
the first etching barrier layer (the first vertical portion of 60 in left half of Fig. 10) is formed on a side wall of the first gate cap layer (a side wall of the first 70 in left half of Fig. 10) and covers the top surface of the spacer (the top surface of the 30); 
a source/drain cap layer of the first device unit area (a source/drain cap layer 90 in left half of Fig. 10) covers a side wall of the first etching barrier layer (a side wall of the first vertical portion of 60 in left half of Fig. 10); 
the second etching barrier layer (the second vertical portion of 60 in right half of Fig. 10) is located on a side wall of the source/drain cap layer (a side wall of the 90 in right half of Fig. 10) in the second device unit area and covers the top surface of the spacer (the top surface of the 30); and 
the second gate cap layer (second 70 in right half of Fig. 10) covers a side wall of the second etching barrier layer (a side wall of the second vertical portion of 60 in right half of Fig. 10).  
Regarding claim 20, Shen discloses the semiconductor structure according to claim 13, wherein a material of the etching barrier layer (the protective layer 60 in Fig. 10) comprises at least one of silicon oxycarbide, silicon oxynitride, or silicon nitride (silicon nitride based material such as SiN and SiON described in [0031]).
Allowable Subject Matter
Claims 5-10 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 1 or base claim 13, and any intervening claims.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.  
Regarding claim 5, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the forming method of a semiconductor structure according to claim 2, “etching back a part of a thickness of the spacer, to expose a part of a side wall of the gate cap layer” as recited in claim 5, in combination with the remaining features of claim 5, base claim 1 and intervening claim 2. 
Regarding claim 10, as this inherit the allowable subject matter from claim 5.
	Regarding claim 6, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the forming method of a semiconductor structure according to claim 3, “removing the sacrificial cap layer and the spacer on the side wall of the sacrificial cap layer to expose the top surface of the gate structure and the side wall of the source/drain cap layer” as recited in claim 6, in combination with the remaining features of claim 6, base claim 1 and intervening claim 3.
Regarding claim 7, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the forming method of a semiconductor structure according to claim 4, “etching back a part of a height of the spacer in the first device unit area to expose the side wall of the first gate cap layer” as recited in claim 7, in combination with the remaining features of claim 7, base claim 1 and intervening claim 4.
Regarding claim 8, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the forming method of a semiconductor structure according to claim 2, “further forming an adhesion layer located on the side wall of the gate cap layer and the top surface of the spacer in the step of forming the etching barrier layer, wherein the etching barrier layer covers the adhesion layer located on the top surface of the spacer and the side wall of the gate cap layer” as recited in claim 8, in combination with the remaining features of base claim 1 and intervening claim 2.
Regarding claim 9, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the forming method of a semiconductor structure according to claim 3, “further forming an adhesion layer located on the side wall of the source/drain cap layer and the top surface of the spacer in the step of forming the etching barrier layer, wherein the etching barrier layer covers the adhesion layer located on the top surface of the spacer and the side wall of the source/drain cap layer” as recited in claim 9, in combination with the remaining features of base claim 1 and intervening claim 3.
Regarding claim 17, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the semiconductor structure according to claim 14, “further comprising: an adhesion layer, located between the etching barrier layer and the spacer, and located between the etching barrier layer and the gate cap layer” as recited in claim 17, in combination with the remaining features of base claim 13 and intervening claim 14.
Regarding claim 19, as this inherit the allowable subject matter from claim 17.
Regarding claim 18, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the semiconductor structure according to claim 15, “further comprising: an adhesion layer, located between the etching barrier layer and the spacer, and located between the etching barrier layer and the source/drain cap layer” as recited in claim 18, in combination with the remaining features of base claim 13 and intervening claim 15.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARUN LU/Primary Examiner, Art Unit 2898